EXHIBIT 4.2 Warrant No.: Issue Date: THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, OR ANY NON-U.S. OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH.THIS SECURITY IS ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AS SET FORTH IN THE SECURITIES PURCHASE AGREEMENT, COPIES OF WHICH MAY BE OBTAINED UPON REQUEST FROM THE COMPANY OR ANY SUCCESSOR THERETO. WARRANT To Purchase Shares of Class A Common Stock of ACCESS INTEGRATED TECHNOLOGIES, INC. THIS IS TO CERTIFY THAT, for value received, Sageview Capital Master, L.P., or its registered assigns, is entitled at the times specified herein, to purchase from Access Integrated Technologies, Inc. d/b/a Cinedigm Digital Cinema Corp., a Delaware corporation (the “Company”), up to an aggregate of sixteen million (16,000,000) Warrant Shares (as hereinafter defined and subject to adjustment as provided herein), in whole or in part, including fractional parts, at a purchase price per Warrant Share equal to the Exercise Price (as hereinafter defined), all on the terms and conditions and pursuant to the provisions hereinafter set forth. ARTICLE 1 DEFINED TERMS Section 1.1 Definitions.Capitalized terms used and not defined herein shall have the meanings assigned to them in the Securities Purchase Agreement. As used herein, the following terms shall have the following meanings: “Additional Shares of Class A Common Stock” means any shares of Class A Common Stock issued (whether from the Company’s treasury or authorized and unissued shares of capital stock) or, as provided in Section 3.6(a), deemed to be issued by the Company after the Closing Date; provided that, notwithstanding anything to the contrary contained herein, Additional Shares of Class A Common Stock shall not include (a) issuances of Class A Common Stock (including any deemed issuance pursuant to Section 3.6(a)) that are pursuant to employee benefit plans and compensation-related arrangements approved by the Board (including any duly authorized committee thereof), (b) shares of Class A Common Stock issuable upon the exercise, exchange or conversion of the Convertible Securities (including, without limitation, the Warrants) listed on Schedule 3.1(g) to the Securities Purchase Agreement or (c) securities issued as consideration pursuant to acquisitions of businesses or entities by the Company or its subsidiaries approved by a majority vote of the non-employee members of the Board of Directors (but excluding any transaction in which the Company is issuing securities primarily for the purpose of raising capital or to an entity whose primary business is investing in securities). “Affiliate” means, with respect to any Person, any other Person that, directly or indirectly, through one or more intermediaries, controls, is controlled by or is under common control with, such specified Person. Notwithstanding the foregoing, (i) the Company, its Subsidiaries and its other controlled Affiliates shall not be considered Affiliates of the Holder and (ii) none of the Holder or its Affiliates shall be considered Affiliates of any portfolio company in which the Holder or any of its Affiliates have made a debt or equity investment. “Aggregate Amount” shall have the meaning provided in Section 3.5. “Below Exercise Price Issuance” shall have the meaning provided in Section 3.6(c). “Beneficially Own,” “Beneficially Owned,” or “Beneficial Ownership” shall have the meaning set forth in Rule 13d-3 of the rules and regulations promulgated under the Exchange Act; provided, however, that the Holder shall not be deemed to Beneficially Own any securities owned by its portfolio companies as long as the Holder does not directly or indirectly encourage, assist or provide any information to such portfolio company in respect of the acquisition, disposition or voting of such securities. “Board” means the Board of Directors of the Company. “Business Day” means any day that is not a Saturday, a Sunday or other day on which banks are required or authorized by law to be closed in the City of New York. “Cashless Exercise” shall have the meaning provided in Section 2.3(b). “Cashless Exercise Ratio” means a fraction, (i) the numerator of which is the excess of the Fair Market Value per Warrant Share on the date of exercise over the Exercise Price per Warrant Share as of the date of exercise and (ii) the denominator of which is the Fair Market Value per Warrant Share on the date of exercise. “Change of Control” means (i) any sale, lease, exchange or other transfer (in one transaction or a series of related transactions) of all or substantially all of the assets of the Company (including, for the avoidance of doubt, the sale of all or substantially all of the assets and/or the capital stock of the Company’s Subsidiaries in the aggregate) to any Person or group (as defined in Section 13(d) of the Exchange Act) (other than Sageview Capital Partners LP and/or any of its Affiliates), (ii) the approval by the holders of the Company’s capital stock of any plan or proposal to effect the liquidation, dissolution or winding up of the Company, (iii) any Person or group (as defined in Section 13(d)(3) of the Exchange Act) (other than Sageview Capital Partners LP and/or any of its Affiliates) shall become the beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of voting securities representing more than 35% of the aggregate voting power of all classes of the voting securities of the Company, (iv) the consolidation, merger or other business combination of the Company with or into another Person (other than as permitted by Section 8(p)(i) of the Notes), (v) as a direct result of any proxy contest or solicitation opposed by the Company, individuals who, at the commencement of that proxy contest or solicitation (the “Incumbent Directors”) cease to constitute at least a majority of 2 the Company’s board of directors at the conclusion thereof, provided that any person becoming a director in connection with that proxy contest or solicitation whose election or nomination for election was approved by a vote of at least a majority of the Incumbent Directors shall be an Incumbent Director or (vi) if the Purchaser Director Entitlement or the Purchaser Observer Entitlement is at least one Director or one Observer, respectively, for 10 consecutive Trading Days the Class A Common Stock is neither listed for trading on a U.S. national securities exchange nor quoted on an established U.S. automated interdealer quotation system and no American Depositary Shares or similar instruments for such common stock are so listed or approved for listing in the United States. “Class A Common Stock” means the Class A common stock, par value $0.001 per share, of the Company and any securities issued in respect thereof, or in substitution therefor, in connection with any stock split, dividend, spin-off or combination, or any reclassification, recapitalization, merger, consolidation, exchange or other similar reorganization or business combination. “Class B Common Stock” means the Class B common stock, par value $0.001 per share, of the Company and any securities issued in respect thereof, or in substitution therefor, in connection with any stock split, dividend, spin-off or combination, or any reclassification, recapitalization, merger, consolidation, exchange or other similar reorganization or business combination. “Common Stock” means the Class A Common Stock and the Class B Common Stock. “Company” shall have the meaning provided in the preamble hereto. “Company Rights Plan” means that certain Tax Benefit Preservation Plan, dated as of August 10, 2009, between the Company and American Stock Transfer & Trust Company, LLC, as amended from time to time in accordance with its terms and in compliance with the Securities Purchase Agreement. “control” (including the terms “controlled by” and “under common control with”), with respect to the relationship between or among two or more Persons, means the possession, directly or indirectly, of the power to direct or cause the direction of the affairs or management of a Person, whether through the ownership of voting securities, as trustee or executor, by contract or otherwise. “Convertible Securities” means any debt or other evidences of indebtedness, capital stock, rights, options, warrants or other securities directly or indirectly convertible into or exercisable or exchangeable for Class A Common Stock. “Daily Price” means (i) if the shares of Class A Common Stock then are listed and traded on Nasdaq, the closing sale price or, if no closing sale price is reported, the last reported sale price of the shares of Class A Common Stock on the Nasdaq on such date, (ii) if the shares of Class A Common Stock then are not listed and traded on the Nasdaq, the closing sale price or, if no closing sale price is reported, the last reported sale price of the shares of Class A Common Stock on such date by the principal United States national securities exchange on which the 3 shares are listed and traded or (iii) if the shares of Class A Common Stock then are not listed and traded on any such securities exchange, the last quoted bid price on such date for the shares of Class A Common Stock in the over-the-counter market as reported by Pink Sheets LLC or a similar organization.If on any determination date the shares of Class A Common Stock are not quoted by any such organization or such bid price is not available, the Daily Price shall be the fair market value of the shares of Class A Common Stock on such date as determined by a nationally recognized investment bank, appraisal or accounting firm (whose fees and expenses will be paid by the Company) selected by mutual agreement of the Company and the holders of Warrants then exercisable for a majority of the Warrant Shares. “Disposition Event” shall have the meaning provided in Section 3.4. “Distribution Date” shall have the meaning given thereto in the Company Rights Plan or its comparable term/provision under any successor, substitute or additional shareholder rights plan. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Exercise Price” means $1.37 per Warrant Share, as adjusted from time to time in accordance herewith. “Expiration Date” means August 11, 2016; provided, however, that if (a) the Fair Market Value of the Class A Common Stock on August 11, 2016 is less than $7.50 per share (as adjusted to reflect any stock split, reverse stock split, recapitalization or similar transaction) and (b) Sageview Capital Master, L.P. and its Affiliates hold Warrants exercisable for at least 1,000,000 Warrant Shares on August 11, 2016, then upon the Company’s receipt of a written notice no later than ten (10) Trading Days after August 11, 2016, the Expiration Date shall thereafter be August 11, 2019. “Expiration Time” shall have the meaning provided in Section 3.5. “Fair Market Value” of Common Stock or any other security or property means the fair market value thereof as determined in accordance with the following rules: (i) for Class A Common Stock or any other security traded or quoted on the Nasdaq or any other United States national securities exchange, the Fair Market Value will be the average of the closing prices of such security on such securities exchange over a ten (10) consecutive Trading Day period, ending on the Trading Day immediately prior to the date of determination; (ii) for any security that is not so traded or quoted, the Fair Market Value shall be determined: (x) mutually by the Board and the Holder, or (y) by a nationally recognized investment bank, appraisal or accounting firm (whose fees and expenses will be paid by the Company) selected by mutual agreement between the Board and the holders of Warrants then exercisable for a majority of the Warrant Shares; or (iii) for any other property, the Fair Market Value shall be determined by the Board in good faith assuming a willing buyer and a willing seller in an arms’-length transaction; provided that if holders of Warrants then exercisable for a majority of the Warrant Shares object to a determination of the Board made pursuant to this clause (iii), the Fair Market Value of such property shall be as determined by nationally recognized investment bank, appraisal or accounting firm (whose fees and expenses will be paid by the Company unless the subsequent 4 determination of Fair Market Value by such bank, appraisal or accounting firm is less than one hundred and five percent (105%) of the Board’s determination in which case, such fees and expenses will be paid by the holders of the Warrants) selected by mutual agreement between the Board and such holders. “Group” shall have the meaning assigned to it in Section 13(d)(3) of the Exchange Act. “Holder” means the duly registered holder of this Warrant under the terms hereof, including assignees thereof. “Initial Exercise Date” means the earliest to occur of the following: (i) the date upon which Shareholder Approval has been obtained, (ii) the date upon which the third Shareholder Meeting has been completed or (iii) February 28, 2011. “Maximum Voting Power” means, at the time of determination of the Maximum Voting Power, the total number of votes which may be cast in respect of all capital stock of the Company on the applicable matter subject to the vote of the Common Stock. “Measurement Date” means, with respect to a transaction, the public announcement of such transaction (or, if no such public announcement is made, the date of consummation of the transaction). “Nasdaq” means the Nasdaq Global Market (or any successor thereto). “Person” means any individual, corporation, limited liability company, limited or general partnership, joint venture, association, joint-stock company, trust, unincorporated organization, government or any agency or political subdivisions thereof or any Group comprised of two or more of the foregoing. “Principal Market” means, with respect to the Class A Common Stock, Nasdaq or such other primary United States national securities exchange on which the Class A Common Stock subsequently becomes traded, and with respect to any other security, the principal securities exchange or trading market for such other security. “Public Sale” means (i) a sale pursuant to an effective registration statement (other than a registration statement on Form S-4, Form S-8 or any successor or other forms promulgated for similar purposes) filed under the Securities Act or (ii) a “brokers’ transaction” (as defined in Rule 144 of the Securities Act) or a “riskless principal transaction” (as defined in Rule 144 of the Securities Act). “Purchased Shares” shall have the meaning provided in Section 3.5. “Rights” shall have the meaning given thereto in the Company Rights Plan (or the comparable right under any successor, substitute or additional shareholder rights plan). “Rights Plan Exchange” shall be the exchange of Rights for Class A Common Stock or other securities after the occurrence of a Rights Plan Triggering Event pursuant to the Company Rights Plan or under any successor, substitute or additional shareholder rights plan. 5 “Rights Plan Triggering Event” shall have the same meaning as “Trigger Event” set forth in the Company Rights Plan or its comparable term/provision under any successor, substitute or additional shareholder rights plan. “SEC” means the U.S. Securities and Exchange Commission. “Securities Act” means the Securities Act of 1933, as amended. “Securities Purchase Agreement” means the Securities Purchase Agreement, dated as of August 11, 2009, between the Company and the Purchasers, as amended from time to time in accordance with its terms. “Shareholder Approval” means all approvals of the stockholders of the Company necessary to approve, for purposes of the listing rules of Nasdaq, each of the following:(a) the removal of the limitation on exercise of the Warrants set forth in Section 2.9, (b) the removal of the limitation on adjustments set forth in Section 3.6(d) and (c) the Second Director Right. “Tender Expiration Date” shall have the meaning provided in Section 3.5. “Trading Day” means any day on which the Class A Common Stock is traded on its Principal Market; provided that “Trading Day” shall not include any day on which the Principal Market is open for trading for fewer than 4.5 hours. “Transfer Restriction Termination Event” means, following the Issuance Date, the earliest to occur of (i) August 11, 2011, (ii) consummation of a Change of Control or (iii) an Event of Default (as defined in the Notes). “Warrant Exercise Notice” shall have the meaning provided in Section 2.3(a). “Warrant Shares” means the shares of Class A Common Stock issuable, received, or issued, as the case may be, upon exercise of the Warrants. “Warrants” means this Warrant and all warrants issued upon transfer, division or combination of, or in substitution for, any thereof.All Warrants shall at all times be identical as to terms and conditions and date, except as to the number of Warrant Shares for which they may be exercised. ARTICLE 2 EXERCISE TERMS Section 2.1 Exercise Periods.Subject to Section 2.9 hereof, at any time from and after the Initial Exercise Date and until 5:00 p.m., New York City time, on the Expiration Date, the Holder may exercise this Warrant, subject to required regulatory approval (other than in connection with any such exercise and contemporaneous sale by the Holder of the applicable Warrant Shares issued upon exercise of the Warrant), if any, for all or any part of the number of Warrant Shares purchasable hereunder. 6 Section 2.2 Expiration.This Warrant shall terminate and become void as of the earlier of (i) 5:00 p.m., New York City time, on the Expiration Date and (ii) the time and date this Warrant is exercised in full. Section 2.3 Manner of Exercise.(a) In order to exercise this Warrant, in whole or in part, Holder shall deliver to the Company at its principal office at 55 Madison Avenue, Suite 300, Morristown,
